Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 was filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group II (claims 1-15, 18-19, and 23-25) in the reply filed on 08/29/2022 is acknowledged.  The traversal is on the ground(s) that “all claims now recite the common above-identified features which can be used to distinguish the claims from the prior art”.  This is not found persuasive because Larson US20110136135A1 (see 102 rejection) teaches the amended technical features of claims 1 and 20.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 9 and 15 are objected to because of the following informalities: 
Claim 9: spelling errors “hybridisation” (hybridization) and “stainings” (staining)
Claim 15: spelling errors “hybridisation” (hybridization) and “de-paraffinising” (de-paraffinizing) 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 12 contains the trademark/trade name “Kapton”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe polyimide film and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-15, 18-19, 23-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larson et al (US20110136135A1 published 06/09/2011; hereinafter Larson).
Regarding claim 1, Larson teaches a device configured to wet a biological material with at least one liquid (providing at least one capillary staining module – paragraph 34), the device comprising:
a moving arrangement (slide rack holder 102 to automatically rotate the slide rack 20 and slide rack 20 configured to hold a slide 10 – Fig. 3A) and a platform configured to receive at least one (slide rack 20 holds slide 10 – Fig. 3A), substantially triangular or substantially rectangular slide (slide racks 20 is capable of holding rectangular slides 10 – Fig. 3A) comprising said biological material (slide that can support at least one sample – paragraph 72)(“configured to receive at least one, substantially triangular or substantially rectangular slide comprising said biological material” is interpreted as intended use recitation and the “substantially triangular or substantially rectangular” and “comprising said biological material” limitations are deemed to be unclaimed), 
wherein said slide is configured to be movable by the moving arrangement (slide rack holder 102 is arranged at a slide rack holder hinge 104 around which hinge 104 the slide rack holder 102 is configured to rotate – paragraph 109) from a parallel incubating position (Fig. 6), relative to said platform, into a non-parallel collecting position (Fig. 5), relative to said platform, 
wherein, in said parallel incubating position, a capillary gap is formed between said slide and said platform (capillary gap 31 is formed between a central recess 35 of the capillary lid 30 and a central part of the slide 10 – Fig. 6), 
wherein, in said non-parallel collecting position, a single corner section of said slide is positioned such that said liquid is collected in said single corner section (first end 36 abuts the slide 10 and a corner of the slide collects liquid – Fig. 5) (liquid collects in a bottom corner in a capillary gap between a slide and a capillary lid without a drip tip – Fig. 14A),
and wherein said biological material is located on the side of the slide facing toward said capillary gap (a buffer solution, is dispensed onto the slide or the biological sample by means of the nozzle 9c – Fig. 5).
Regarding claim 2, Larson teaches the device according to claim 1, wherein the moving arrangement further comprises: 
a moving device including a support for said slide (slide rack holder 102 is connected to the slide rack holder 102 – Fig. 3A).
Regarding claim 3, Larson teaches the device according to claim 2, wherein said moving device is configured to be transferred into a lifted position (the slide rack 20 is lifted – Fig. 3A) as well as into a tilted position (the slide rack 20 is tilted – Fig. 3A) by a lifting device, 
wherein in said lifted position at least two corner sections of said slide are not elevated or are only slightly elevated relative to said platform (two corners of slide 10 are not elevated relative to the capillary lid rack 40 – Fig. 5), and 
wherein said slide in said tilted position is in said collecting position (the slide 10 is capable of collecting a solution – Figs. 3A-5).
Regarding claim 4, Larson teaches the device according to claim 3, wherein said moving device comprises a receiving region for said lifting device (a slide robot 12 – Fig. 3A-5), wherein the lifting device includes a ram (a slide robot 12 has an arm connected to the slide rack holder hinge 104 – Fig. 3A-5), 
wherein said receiving region includes an anchoring element (a slide rack holder hinge 104 – Fig. 3A-5) for said lifting device, which defines an axis of said moving device about which said moving device is configured to be turned into said tilted position (a slide rack 20 rotates about the slide rack holder hinge 104 – Fig. 3A-5).
Regarding claim 5, Larson teaches the device according to claim 3, wherein the moving device further includes an anchoring member (a capillary lid rack 40 with a lower bar 46 configured to detachably engage in a slot 110 of the capillary lid rack holder 106 – Fig. 5) that is configured to be brought into contact with a corresponding anchoring area (a slot 110 of the capillary lid rack holder 106 – Fig. 5), 
wherein bringing said anchoring member into contact with said anchoring area acts to turn said moving device from said elevated position into said tilted position (a capillary lid rack 40 with a lower bar 46 configured to detachably engage in a slot 110 of the capillary lid rack holder 106 creates a rotational motion – Fig. 5-6).
Regarding claim 6, Larson teaches the device according to claim 5, wherein the anchoring member includes a protruding portion of said moving device (a capillary lid rack 40 with a lower bar 46 configured to detachably engage in a slot 110 of the capillary lid rack holder 106 – Fig. 5), and/or (the “and/or” limitation is interpreted as “or”) said anchoring area includes a protrusion having a stop with a protruding edge of an inner sidewall of said moving arrangement.
Regarding claim 7, Larson teaches the device according to claim 1 wherein said device comprises an outlet including an opening (a first end or lower end 36 of the slide 10 – Fig. 6), wherein said outlet is configured such that it is in fluid communication with said single corner section of said slide in said collecting position (a corner at the lower end 36 of the slide 10 – Fig. 6), whereby said liquid is removable by aspiration from said device through said outlet (liquid can be aspirated from the capillary gap 31 at the lower end 36 of the slide 10 – Fig. 6).
Regarding claim 8, Larson teaches the device according to claim 2 wherein said device further comprises an abutment (the part of the slide rack 20 holding the slide 10 – Figs. 3A-6), 
wherein said abutment is configured to contact said slide to thereby move said slide from the incubating position into the collecting position (the part of the slide rack 20 holding the slide 10 contacts the slide when the slide is moved – Figs. 3A).
Regarding claim 9, Larson teaches the device according to claim 1, wherein said device is an incubation chamber (a processing container 150 and a processing container lid 160 – Figs. 3A-6) (staining protocol may include incubation with immunological reagents – paragraph 26) configured to perform one or more of immunohistochemical analyses, in situ hybridisation analyses, tissue stainings (staining protocol – paragraph 26), and bio-chip stainings, of said biological material, wherein the biological material includes tissue or cell sections.
Regarding claim 10, Larson teaches the device according to claim 9, wherein the incubation chamber comprises a lid (container lid 160 – Figs. 3A-6), 
wherein, in a closed configuration, a saturated atmosphere is generated inside of said incubation chamber (comprise a humidity trough 152 arranged in a lower part of the processing container 150 – paragraph 111) by heat application (a pre-heater 120 configured to heat the fluid supplied to the slide by means of a nozzle 9c – paragraph 125) (“a saturated atmosphere is generated inside of said incubation chamber by heat application” is interpreted as an intended use recitation and the limitation “by heat application” is deemed unclaimed per MPEP 2115).
Regarding claim 11, Larson teaches the device according to claim 10, wherein said lid comprises a barcode reading window (a gap between the processing container 150 and container lid 160 – Figs. 1-3A) (“barcode reading window” is interpreted as an intended use recitation for a “window” and the limitation “barcode reading” is deemed unclaimed), which, in said closed configuration of said incubation chamber, said barcode reading window is aligned with a labelling section (the gap between the processing container 150 and container lid 160 is capable of being aligned with a label – Figs. 1-3A) (“barcode reading window is aligned with a labelling section” is interpreted as an intended use recitation for a “window” and the limitation “aligned with a labelling section” is interpreted as capable of aligning), such that a barcode is readable through said reading window (the gap between the processing container 150 and container lid 160 is capable of being used for reading a label – Figs. 1-3A), wherein said barcode reading window includes a material that does not deflect or only slightly deflects laser or infrared rays to allow readability of said barcode through said barcode reading window (the gap between the processing container 150 and container lid 160 does not deflect infrared rays – Figs. 1-3A).
Regarding claim 13, Larson teaches the device according to claim 1 wherein said moving of said slide by said moving arrangement ensures (slide rack holder 102 and slide rack 20 is capable of holding a slide 10 for receiving liquid – Fig. 7) a directed guiding of a liquid present in said capillary gap so that said liquid is collected in said single corner section of said slide in said collecting position (uneven fluid front within a capillary gap created between a slide 10 and a lid 30 without drip tip, as illustrated in FIG. 14A – paragraph 161).
Regarding claim 14, Larson teaches the device according to claim 1 wherein said moving arrangement is configured to repeatedly move said slide (the slide rack holder 102 and slide rack 20 are capable of rotating the slide 10 – Fig. 3A) (automated staining apparatus 1 is configured to control the capillary lid rack holder 106 to move the capillary lid rack 40 – paragraph 135) from said incubating position (Fig. 6) into said collecting position (Fig. 5) to thereby cause mixing of said liquid in said capillary gap, to cause removal of bubbles from said capillary gap (capillary staining module 100, 100', 100'' may also comprise a bubble trapper 130 – paragraph 132), and/or to cause acceleration of biochemical reactions in said capillary gap.
Regarding claim 15, Larson teaches the device according to claim 1 wherein said at least one liquid is an incubating liquid (staining protocol may include the following steps: deparaffinization, washing, antigen retrieval, endogenous biotin or enzyme blocking, incubation with immunological reagents – paragraph 26) and is selected from the group consisting of: buffer solutions; growth solutions; dehydration solutions; blocking solutions; ligand solutions; antibody solutions (immunological reagents – paragraph 26); wash solutions; staining solutions; cleaning solutions; de-waxing solutions; de-paraffinising solutions; alcohol solutions; rehydration solutions; activating or inactivating solutions; antigen-retrieval solutions; hybridisation solutions; and substrate solutions.
Regarding claim 18, Larson teaches the device according to claim 7, wherein said outlet (a first end/lower end 36 of the slide 10 – Fig. 6) is configured to be connectable with at least one aspiration element that is part of an aspiration system (a first end/lower end 36 of the slide 10 is connected to a probe 16 to aspirate portions of reagent 18a – paragraph 90) (“configured to be connectable with at least one aspiration element that is part of an aspiration system” is interpreted as intended use recitation and “an aspiration system” is deemed unclaimed) that is configured to separately remove liquids introduced into said capillary gap.
Regarding claim 19, Larson teaches a method of wetting a biological material with at least one liquid, the method comprising: 
moving, by a moving arrangement (slide rack holder 102 to automatically rotate the slide rack 20 and slide rack 20 configured to hold a slide 10 – Fig. 3A), a substantially triangular or rectangular, slide comprising said biological material from a parallel incubating position (slide 10 in Figs. 6-7), relative to a platform, to a non-parallel collecting position (slide 10 in Figs. 5 and 11), relative to the platform, -5-Appl. No. 16/472,780Atty Docket No.: 14039.013US1
wherein, in said parallel incubating position, a capillary gap is formed between said slide and said platform (a capillary gap 31 is formed between a central recess 35 of the capillary lid 30 and a central part of the slide 10 – paragraph 142), 
wherein, in said non-parallel collecting position, only a single corner section of said slide is positioned such that said liquid is collected in said single corner section (first end 36 abuts the slide 10 and a corner of the slide collects liquid – Fig. 5) (liquid collects in a bottom corner in a capillary gap between a slide and a capillary lid without a drip tip – Fig. 14A), and 
wherein said biological material is located on the side of said slide facing toward said capillary gap (a buffer solution, is dispensed onto the slide or the biological sample by means of the nozzle 9c – Fig. 5).
Regarding claim 23, Larson teaches the device according to claim 2, wherein the moving device is a rocker (the slide rack holder 102 is capable of performing a rocking motion and is configured to rotate around a slide rack holder hinge 104 – paragraph 109).
Regarding claim 24, Larson teaches the device according to claim 23, wherein the moving device further includes an anchoring member (the slide rack holder 102 attached to the processing lid 160 via a slide rack holder hinge 104 – paragraph 109 and Figs. 1-3A).
Regarding claim 25, Larson teaches the device according to claim 4, wherein the anchoring element (a slide rack holder hinge 104 – Fig. 3A-5) is a pin (the slide rack holder hinge 104 is a pin form on the processing lid 160 – Figs. 1-3A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Larson.
Regarding claim 12, Larson teaches the device according to claim 10.
Although Larson does not teach wherein said platform (slide rack 20 holds slide 10 – Fig. 3A) is configured as a floor plate of said device, Larson teaches the slide rack 20 mounted to a lid of the staining module 100 instead of the floor staining module 100 (a processing container 150). One of ordinary skill would be able to arrive at the arrangement of a slide rack 20 mounted to the processing container 150 through routine experimentation and optimization.  
Larson also teaches wherein said floor plate includes an inert material, or is coated with an inert material on a surface facing said slide, wherein said floor plate is an inert foil of polyimide, of Kapton or of polyether ketone (PEEK), or is an inertly-coated aluminum plate (a processing container 150 comprise aluminum or another heat conducting material – paragraph 152).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.C.S./Examiner, Art Unit 1796     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797